Citation Nr: 0202036	
Decision Date: 03/02/02    Archive Date: 03/05/02

DOCKET NO.  95-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from June 1987 to March 
1993.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (the RO) denied entitlement to 
service connection for a right knee disability, sinusitis, a 
bilateral shoulder disability, headaches, a back disorder, 
and a thyroid disorder.  The veteran filed a timely appeal 
with respect to the issues of entitlement to service 
connection for a right knee disorder, sinusitis, headaches 
and a bilateral shoulder disability.   

In a December 1996 decision, the Board granted entitlement to 
service connection for a headache disorder.  The Board denied 
the claims for entitlement to service connection for a right 
knee disorder, sinusitis, and a bilateral shoulder disorder.  
In March 1997, the veteran appealed the claims for service 
connection for a right knee disorder, a bilateral shoulder 
disorder, and sinusitis to the United States Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans' Claims) (the Court).  In a September 
1999 single judge memorandum decision, the Court affirmed the 
Board decision.  In December 1999, the veteran appealed the 
September 1999 Court decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  In a 
January 2001 Order pursuant to an unopposed motion to remand 
filed by the Secretary of VA, the Federal Circuit remanded 
the appeal to the Court for proceedings consistent with 
38 U.S.C.A. § 5107(a).  In a June 2001 Order, the Court 
stated that because the Board denied the veteran's claims as 
not well grounded, a remand was required in order to provide 
the Board with an opportunity to readjudicate the veteran's 
claims under the Veterans Claims Assistance Act of 2000.  The 
September 7, 1999 memorandum decision was withdrawn.  The 
Court ordered the December 1996 Board decision vacated and 
the matter was remanded to the Board for adjudication on the 
merits.   

The Board notes that the January 1994 rating decision also 
denied entitlement to service connection for a back disorder 
and a thyroid disorder.  The veteran was notified of this 
decision in June 1994.  The veteran filed a timely notice of 
disagreement with respect to these two issues in March 1995.  
A statement of the case was issued in August 1996.  However, 
the veteran did not file a substantive appeal with respect to 
these issues.  Accordingly, these issues are not on appeal 
and will be discussed no further.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200, 20.202, 20.302 (2001). 

In a May 2000 Board decision, the Board determined that a 
timely notice of disagreement was not received with respect 
to the RO's rating decisions dated August 11 and October 7, 
1998; and that the criteria for an extension of time in which 
to submit new and material evidence relative to the August 
11, 1998 rating decision had not been met.  The veteran 
appealed these issues to the Court.  At this time, it appears 
that the appeal is still pending before the Court.    

In the May 2000 decision, the Board also remanded the issue 
of entitlement to a disability evaluation in excess of 10 
percent for cluster headaches to the RO for additional 
development.  The RO has not yet completed the development 
with respect to this issue and this issue has not yet been 
returned to the Board for adjudication.    


FINDINGS OF FACT

1.  Right knee complaints in service were the first 
manifestations of the current chondromalacia.    

2.  Degenerative joint disease of the shoulders was 
manifested to a compensably disabling degree within one year 
from service separation in March 1993.  

3.  The veteran does not currently have sinusitis and did not 
have sinusitis in service.      


CONCLUSIONS OF LAW

1.  Chondromalacia of the right knee was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2001). 

2.  Degenerative joint disease of both shoulders is presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2001).

3.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection- in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Pertinent regulations provide that if a veteran served 
continuously for ninety (90) or more days during a period of 
war or after December 31, 1946, and if arthritis became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2001).  

Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VCAA provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim: (1) The claimant's service medical 
records and, if the claimant has furnished the Secretary 
information sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air service 
that are held or maintained by a governmental entity; and (2) 
Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

Analysis

I.  Entitlement to service connection for a right knee 
disability

Factual Background

Service medical records show that in February 1993, the 
veteran was treated for right knee pain.  The February 1993 
service medical record indicates that the veteran had pain in 
the right knee especially with flexion and weight bearing.  
The veteran noted the present episode when playing basketball 
three days prior.  He had no pain since then.  The veteran 
did not have complaints of locking, clicking or giving out.  
Examination revealed pain to palpation anteriorly on the 
right knee.  There was slight effusion and increased pain on 
flexion.  The veteran was able to fully flex his right knee.  
He had full sensation.  The veteran had full range of motion 
without locking, clicking, or crepitance.  McMurray's sign, 
Drawer sign, and valgus/varus maneuver were negative.  The 
assessment was slight right knee effusion.  The examiner 
suspected possible meniscal injury.  

A February 1994 VA examination report reveals that the 
veteran reported that two years prior, he had trouble with 
his right knee.  The veteran indicated that he was evaluated 
and he was told to have arthroscopic surgery to evaluate the 
meniscus.  The veteran indicated that he had no specific 
injury, but he experienced pain and swelling in his knee; it 
locked but has not given way.  It was very hard for the 
veteran to squat or kneel.  The veteran tried to avoid these 
activities.  Examination revealed slight swelling in the 
right knee and he walked favoring the right knee with a 
slight limp.  Range of motion was normal.  The diagnosis was 
chondromalacia of the right knee.  

In a March 1995 statement, the veteran indicated that in 
February 1993, he was seen by an Air Force physician for 
extreme pain in his right knee.  The veteran indicated that 
the physician diagnosed meniscus damage and deterioration.  
The veteran stated that he was referred to an orthopedic 
specialist, but he was not allowed to receive proper care 
because he was put through an expedited separation.  

In a July 1998 statement, Dr. D.R., an orthopedic surgeon, 
indicated that the veteran presented with complaints of pain, 
swelling, crepitation and locking in the right knee which the 
veteran traced back to his service days.  Dr. D.R. stated 
that the veteran provided him with documents that clearly 
outlined the same symptoms, to a less degree at that time, 
which were present on two evaluations.  Dr. D.R. referred to 
the 1994 VA examination report.  Dr. D.R. indicated that at 
the present time, the veteran had pain, swelling, locking and 
acute pain on flexion to 115 degrees in the right knee.  He 
did not have instability or crepitation associated with the 
pain.  Dr. D.R. stated that the veteran was tender on the 
lateral joint line in a way consistent with cartilage damage 
of his knee.  Dr. D.R. indicated that cartilage damage had 
been diagnosed in the veteran's knee previously.  Dr. D.R. 
believed that the right knee disability was related to 
service.  

Discussion

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding the claim on 
appeal.  In a January 1995 statement of the case, the RO 
notified the veteran of the pertinent law and regulations and 
advised the veteran of the evidence that was considered in 
the claim.  

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  The veteran's service medical 
records are associated with the claims folder.  The veteran 
was afforded a VA examination in February 1994.  Pertinent 
treatment records have been obtained and associated with the 
claims folder.    

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the appellant or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

The Board also notes that because this decision effects a 
complete grant of the benefit sought on appeal, appellate 
review of this claim may be conducted without prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

After reviewing the record, the Board concludes that the 
competent and probative evidence of record supports a grant 
of service connection for chondromalacia of the right knee.  
The medical evidence of record establishes that in service in 
February 1993, the veteran complained of pain in the right 
knee with flexion and weight bearing.  There were objective 
findings of slight effusion and increased pain on flexion.  
There was pain to palpation.  The veteran separated from 
service in March 1993.  Review of the record reveals that 
within a year after service separation, upon VA examination 
in February 1994, the veteran had complaints of right knee 
swelling and pain.  Examination revealed that the veteran had 
slight swelling in the right knee.  The diagnosis was 
chondromalacia of the right knee.  There is medical evidence 
that the veteran continued to experience right knee symptoms 
of pain with flexion and swelling.  In the July 1998 
statement, Dr. D.R. indicated that the veteran had pain, 
swelling and acute pain in the right knee with flexion.  

There is probative medical evidence that the right knee 
symptoms that the veteran currently experiences are the same 
right knee symptoms that he had experienced in service and 
soon after service.  In the July 1998 statement, Dr. D.R., an 
orthopedic surgeon, reviewed the veteran's February 1993 
service medical record and the 1994 VA examination report.  
Dr. D.R. concluded that the records clearly outlined the same 
symptoms on the two evaluations.  Dr. D.R. pointed out that 
the veteran currently had pain, swelling, locking and acute 
pain on flexion.  Dr. D.R. also noted that the veteran was 
tender on the lateral joint line which was consistent with 
cartilage damage of his knee.  Dr. D.R. indicated that 
cartilage damage has been diagnosed in the veteran's knee 
previously.  Dr. D.R. believed that the right knee disability 
was related to service.
 
The Board finds that the medical opinion by Dr. D.R. has 
great evidentiary weight.  Dr. D.R., as an orthopedic 
surgeon, has special knowledge in the field of orthopedics 
and is competent to render a medical opinion as to the 
etiology and symptomatology of a knee disorder.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board also 
finds the medical opinion by Dr. D.R. to have great 
evidentiary weight because Dr. D.R. examined the veteran, 
reviewed the veteran's medical records, and was familiar with 
the veteran's medical history.  

Further, after a careful review of the record the Board has 
been unable to identify any other cause for the veteran's 
right knee problems aside from his service, such as a post-
service injury. 

Therefore, as the competent medical evidence of record 
demonstrates that the veteran had complaints of right knee 
symptomatology in service, continuous symptomatology since 
service, and an unchanged (since 1994) diagnosis of 
chondromalacia of the right knee, the Board finds that the 
credible and probative evidence in this case supports the 
veteran's claim, and a grant of service connection for 
chondromalacia of the right knee is warranted.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Accordingly, service 
connection for chondromalacia of the right knee is granted. 


II.  Entitlement to service connection for a bilateral 
shoulder disability

Factual background

The service medical records do not reflect complaints of 
shoulder pain or findings or diagnosis of a bilateral 
shoulder disability.

A February 1994 VA examination report indicates that the 
veteran reported having pain in both shoulders and popping in 
his right shoulder on abduction.  Examination revealed 
crepitation in both shoulders.  There was normal range of 
motion.  The diagnosis was degenerative joint disease of the 
shoulders.  X-ray examination of the shoulders was 
essentially normal.  

In an August 1994 statement, the veteran indicated that at 
his final physical examination in service, he told the 
examiner of the pain in his shoulder joints.  The veteran 
stated that he was told that it was probably muscle tightness 
and the pain should subside after muscle relaxation.  The 
veteran indicated that the final service examination was not 
thorough.  He stated that when he was given a thorough 
examination at the VA, degenerative joint disease was 
diagnosed.  The veteran stated that this ailment took a great 
deal of time to become prevalent.  

In a March 1995 statement, the veteran indicated that towards 
the end of his military tenure, he realized he had discomfort 
in his shoulders and he continued to have this disorder.  

Dr. D.R., an orthopedic surgeon, in a July 1998 statement, 
indicated that the veteran complained of pain with abduction 
in both shoulders, the right being worse than the left.  Dr. 
D.R. stated that the shoulders had crepitation in them and 
the veteran reported that the symptoms limited his use of the 
shoulders considerably.  Dr. D.R. could find no point 
tenderness.  Dr. D.R. stated that the records clearly 
established that the veteran had these symptoms at that time 
of the previous examinations.  Dr. D.R. concluded that the 
veteran's shoulder disabilities were related to service. 

Discussion

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding the claim on 
appeal.  In a January 1995 statement of the case, the RO 
notified the veteran of the pertinent law and regulations and 
advised the veteran of the evidence that was considered in 
the claim.  

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  The veteran's service medical 
records are associated with the claims folder.  The veteran 
was afforded a VA examination in February 1994.  The veteran 
did not identify any relevant treatment records.      

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed she has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the appellant or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini, supra.   

The Board also finds that because this decision effects a 
complete grant of the benefit sought on appeal, appellate 
review of this claim may be conducted without prejudice to 
the veteran.  Bernard, supra.  

After reviewing the record, the Board concludes that the 
competent and probative evidence of record supports a grant 
of service connection for degenerative joint disease of the 
shoulders.  There is evidence that the veteran had symptoms 
of shoulder pain in service.  The veteran himself stated that 
he experienced pain in his shoulders and that he informed the 
examiner at his separation examination in December 1992 that 
he experienced such pain.  The veteran is competent to 
testify as to symptoms such as pain.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (the veteran and other lay 
persons are competent to testify as to the veteran's in-
service experiences and symptoms).  

The veteran separated from service in March 1993.  Review of 
the record reveals that within a year after service 
separation, upon VA examination in February 1994, the veteran 
had complaints of pain in both shoulders and popping in his 
shoulders on abduction.  There were objective findings of 
crepitus.  The diagnosis was degenerative joint disease of 
the bilateral shoulders.   

The Board finds that the February 1994 VA examination 
findings establish that the degenerative joint disease of the 
shoulders first manifested within a year from service 
separation in March 1993.  As noted above, pertinent 
regulations provide that if a veteran served continuously for 
ninety (90) or more days during a period of war or after 
December 31, 1946, and if arthritis became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The medical evidence of record shows that the degenerative 
joint disease of the bilateral shoulders became manifest to a 
degree of at least 10 percent within one year from service 
separation in March 1993.  Degenerative arthritis is rated 
under Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the veteran's 
case, limitation of motion of the shoulders is rated under 
Diagnostic Code 5201, limitation of motion of the arm.  Under 
Diagnostic Code 5201, a 20 percent evaluation is warranted 
for limitation of the arm to the shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  The medical evidence of 
record shows that the veteran has full range of motion of the 
bilateral shoulders.  Thus, a compensable rating is not 
warranted under Diagnostic Codes 5003 and 5201.  

However, the criteria for a compensable evaluation are met 
under Diagnostic Code 5003 when consideration is given to 
38 C.F.R. § 4.59.  In the present case, the veteran's 
degenerative joint disease of the shoulders is manifested by 
pain with motion and objective findings of crepitus.  Under 
38 C.F.R. § 4.59, with any form of arthritis, painful motion 
is an important factor of disability, the facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to the affected 
joints.  The intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits such 
manifestations.  38 C.F.R. § 4.59 (2001).  

As discussed above, the evidence of record shows that the 
veteran experiences painful motion of the shoulders due to 
the degenerative joint disease and this symptomatology was 
detected within one year from service separation.  There were 
objective findings of crepitus of the shoulders which is 
indicative of the disease.  Dr. D.R., in the July 1998 
statement, indicated that the veteran's symptoms limited the 
use of the shoulders considerably.  Thus, the criteria for a 
compensable evaluation under 38 C.F.R. § 4.59 have been met.  
The Board finds that the degenerative joint disease of the 
shoulders became manifest to a degree of at least 10 percent 
within the one-year presumptive period, which was from March 
1993 to March 1994, since the findings of the February 1994 
VA examination showed painful motion of the shoulders and 
crepitus. 

The Board also points out that there is medical evidence 
which establishes that the veteran currently has the same 
shoulder symptomatology that he had upon examination in 
February 1994 and there is medical evidence which relates the 
shoulder disabilities to service.  Dr. D.R., an orthopedic 
surgeon, in a July 1998 statement, indicated that the veteran 
complained of pain with abducting both shoulders, the right 
being worse than the left.  Dr. D.R. stated that there was 
evidence of crepitus in the shoulders.  Dr. D.R. indicated 
that the records clearly established that the veteran had 
these symptoms at the time of the previous examinations.  Dr. 
D.R. concluded that the veteran's bilateral shoulder 
disability was related to service.  

Therefore, it is presumed that degenerative joint disease of 
the shoulders was incurred in service.  Thus, the Board finds 
that a grant of service connection for degenerative joint 
disease of the shoulders is warranted.  


III.  Entitlement to service connection for sinusitis

Factual Background

Service medical records indicate that in May 1991, cluster 
headaches were diagnosed.  The medical records reveal that 
the veteran had chronic headaches at bedtime nightly.  A May 
1991 computed tomography (CT) scan indicated that the orbit 
sinus and the paranasal areas appeared normal.  A June 1991 
service medical record for the optometry clinic reveals that 
the veteran had occasional headaches especially associated 
with computer work.  A December 1992 service separation 
examination report indicates that examination of the head, 
nose and sinuses was normal.    

A February 1994 VA examination report reveals that the 
veteran had complaints of chronic sinusitis and he had 
sticky, constantly draining mucus which was associated with 
his headaches.  Examination of the face, head, nose, sinuses 
and mouth was normal.  X-ray examination revealed a soft 
tissue nodule in the base of the right maxillary antrum which 
suggested a mucus retention cyst.  No other abnormalities 
were noted.  The diagnosis, in pertinent part, was chronic 
sinusitis, and headaches, etiology undetermined.  

A March 1994 VA neurological examination report notes that 
the veteran had a headache history since 1989 and the 
headaches caused tearing in both eyes and the sinus tended to 
become congested.  The veteran was aware of thick phlegm that 
he coughed up.  Examination revealed no evidence of nasal 
stuffiness.  The examiner indicated that the veteran likely 
had cluster headaches which began in 1989 with associated 
nasal congestion.  The examiner stated that the headaches 
will simulate sinusitis and were probably the cause of the 
sinus complaints at these times.  

In an August 1994 statement, the veteran indicated that he 
learned through research that X-ray examinations can not 
detect sinusitis and sinusitis was one of those ailments that 
takes a long period of time to become prevalent.  He stated 
that his first awareness of the sinusitis was in January 1993 
and he mentioned this to a physician in January 1993.  The 
veteran indicated that at that time, he was not given a 
professional diagnosis and he was released.  He stated that 
the problem with his sinus still existed.  

In a March 1995 statement, the veteran indicated that in 
service, he reported his sinus problem to the physician 
during his migraine headache visit in May 1991.  The veteran 
indicated that he suggested to the attending physician that 
the headaches were the cause of the sinus condition.  

An October 1996 private medical record reflects a diagnosis 
of cluster headaches.  The veteran had complaints of a runny 
nose; examination revealed that the veteran had a congested 
nose. 

In December 1996, service connection was established for 
cluster headaches and a 10 percent evaluation was assigned 
effective March 6, 1993.  

A February 1997 CT scan of the head was normal. 

A May 1998 VA neurological examination report reveals that 
the veteran reported that his headaches occurred about every 
other day and lasted for one and a half hours.  The veteran 
indicated that at times, his headaches were preceded by a 
pounding paranasal sensation.  The diagnosis was chronic 
cluster headaches. 

VA treatment records dated in July 1999 indicate that the 
veteran was treated for cluster headaches. 

An August 1999 Magnetic Resonance Imaging (MRI) of the brain 
revealed that the orbits and sinuses were not remarkable.  
The MRI was normal. 

An October 1999 VA neurological examination report reflects a 
diagnosis of chronic daily headaches which meet the criteria 
for migraine-type.  

Discussion

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding the claim on 
appeal.  In a January 1995 statement of the case, the RO 
notified the veteran of the pertinent law and regulations and 
advised the veteran of the evidence that was considered in 
the claim.  

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  The veteran's service medical 
records are associated with the claims folder.  The veteran 
was afforded a VA examination in February 1994 and a VA 
neurological examination in March 1994.  The veteran has 
submitted relevant treatment records.  In March 2001, the 
Board advised the veteran's representative that he and the 
veteran may submit additional argument and evidence in 
support of the claims on appeal.  The veteran was given 90 
days to submit any additional evidence.  The representative 
submitted additional argument in June 2001.     

The Board notes that the veteran and his representative argue 
that this issue should be remanded to the RO for another 
medical examination.  The representative argues in a June 
2001 statement that another medical examination is necessary 
because no evidence exists that the claims folder was 
previously examined by the examiners as required by the duty 
to assist.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

Pertinent regulations provide that in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; establishes that the veteran suffered an event, 
injury or disease in service; and indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  Association with the injury, event or 
disease in service could be satisfied by competent evidence 
showing post-service treatment for a condition, or other 
possible association with military service.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159 (c)(4)).

The Board finds that another VA examination is not necessary 
to decide this claim.  As noted above, the veteran was 
afforded a VA general medical examination in February 1994 
and a VA neurological examination in March 1994.  There is no 
indication in the VA examination reports that the veteran's 
claims folder was not reviewed by the examiners.  In the 
March 1994 report, the VA neurologist discussed the veteran's 
medical history in service in detail and the examination of 
the veteran was accurate and fully descriptive.  Furthermore, 
as will be discussed in detail below, the medical evidence of 
record shows that the veteran does not currently have 
sinusitis, but rather, he has sinus symptoms that are part of 
his service-connected headache disorder.  There is no 
evidence of a separate sinusitis disorder or evidence of 
sinusitis in service.  Thus, the Board finds there is 
sufficient evidence of record to decide the issue of 
entitlement to service connection for sinusitis and that 
another VA medical examination is not necessary.  

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed she has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Thus, 
the Board finds that no reasonable possibility exists that 
any other assistance would aid in substantiating the 
veteran's claim.  Under these circumstances, a remand of this 
matter for further development would not avail the appellant 
or aid the Board's inquiry, and would only serve to 
unnecessarily delay a decision.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise. 

The veteran contends that he incurred sinusitis in service 
and he still has this disorder.  There is no evidence of 
sinusitis in service.  Service medical records do not reflect 
a diagnosis of sinusitis.  In fact, a May 1991 CT scan of the 
veteran's head indicated that the veteran's sinuses and 
paranasal areas appeared normal.  A December 1992 separation 
examination revealed that examination of the head, nose, and 
sinuses were normal.  

There is no evidence of a current diagnosis of sinusitis.  
There was a diagnosis of chronic sinusitis upon VA 
examination in February 1994.  However, there were no 
clinical findings to support this diagnosis.  The February 
1994 VA examination report indicates that examination of the 
sinuses was normal.  X-ray examination did not identify 
sinusitis.  Furthermore, the March 1994 VA neurological 
examination indicates that the veteran did not have 
sinusitis.  The diagnosis was cluster headaches.  The 
neurologist indicated that the cluster headaches simulated 
sinusitis and were probably the cause of the sinus 
complaints.  The Board finds this medical opinion to have 
great evidentiary weight.  The VA examiner, as a neurologist, 
is competent to render a medical opinion as to the 
symptomatology of headaches.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  The Board also finds this medical 
opinion to have great evidentiary weight because the examiner 
extensively examined the veteran and was familiar with the 
veteran's medical history.

There is no medical evidence of a diagnosis of sinusitis 
since February 1994.  The veteran has submitted treatment 
records dated in 1994, 1996, 1997, 1998, and 1999 in support 
of a claim for an increased evaluation for headaches.  The 
treatment records are relevant to the claim for service 
connection for sinusitis since the records reflect 
examination findings pertinent to the head, face, and nose.  
The Board points out that such treatment records do not 
reflect any findings or diagnosis of sinusitis.  The Board 
notes that a February 1997 CT scan of the head was normal and 
did not detect sinusitis.  An August 1999 MRI of the head was 
normal as well.  

The medical evidence of record shows that the symptoms of 
sinus congestion are due to the service-connected headache 
disorder, not sinusitis.  The March 1994 VA neurological 
examination report indicates that the veteran reported that 
his headaches caused his eyes to tear and his sinuses tended 
to become congested.  The examiner indicated that the veteran 
likely had cluster headaches with associated nasal 
congestion.  The examiner determined that the headaches 
simulated sinusitis and were probably the cause of sinus 
complaints at that time.  The treatment records dated after 
the March 1994 VA examination show that the veteran had 
complaints of a runny nose and congestion.  However, the 
treatment records reflect diagnoses of cluster headaches and 
migraine headaches.  There are no diagnoses of sinusitis.  
The treatment records show that the veteran was treated for 
the service-connected headache disorder.  There is no 
evidence of treatment of sinusitis.  The Board finds that 
this medical evidence establishes that the veteran's sinus 
symptoms are a manifestation of the service-connected 
headache disorder and such symptoms are not a manifestation 
of a separate disability.    

The veteran's own implied assertions that he currently has a 
diagnosis of sinusitis that was incurred in service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his in-service symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Service medical records show that cluster headaches 
were diagnosed in service; sinusitis was not diagnosed.     

As noted above, the law governing the payment of VA 
disability compensation provides that the United States shall 
pay compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of duty..."  
38 U.S.C.A. § 1110, 1131 (West 1991).  In the veteran's case, 
sinusitis was not identified, either in service or currently.  

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" is 
the "...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions..."  38 
C.F.R. § 4.1 (2000); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991). 

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
Although chronic sinusitis was diagnosed in February 1994, 
there is no evidence that sinusitis was diagnosed in service 
or since February 1994.  Furthermore, the symptoms of nasal 
congestion have been attributed to the veteran's service-
connected headache disorder.  In the absence of a current 
disability, as defined by governing law, the claim must be 
denied.  

After consideration of all the evidence, the Board finds that 
sinusitis was not present in service and is not currently 
present.  The evidence shows that the veteran's sinus 
symptoms are a symptom of the service-connected headaches 
disorder.  The preponderance of the evidence is against the 
claim for service connection for sinusitis, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim for service connection for sinusitis, the benefit 
of the doubt doctrine is not for application with regard to 
this claim.  VCAA; Gilbert, 1 Vet. App. 49.

ORDER


Service connection for chondromalacia of the right knee is 
granted.  

Service connection for degenerative joint disease of the 
shoulders is granted.  

Service connection for sinusitis is denied.    



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


